DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 17 November 2022 is acknowledged.  The traversal is on the ground(s) that the application is a divisional and therefore restriction should not apply as there is no search burden.  This is not found persuasive because the applicant has elected the same restriction elected in the parent application and thus the same restriction is hereby elected and is maintained. As such the additional un-selected species maintain the search burden found in the parent. As the allowable subject matter added to the parent application has been removed in favor of slightly different subject matter added to the independent claims the rejoinder in view of allowable subject matter of the parent is also void. And as detailed in the 17 November 2022 restriction requirement as there is a search burden as the species detailed have separate features not found in the other species which require different search strategies.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 21 is objected to because of the following informalities:  "fane" line 9 seems to be a typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-12, 14-16, 18-20, 23-25, and 27-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Böhnensieker (US 4,118,191).
With regards to Claims 1-4, 6-12, 14, 18, 20, 23-25, and 27-28 Böhnensieker teaches:
(Claims 1 and 28) A container, part 22, a plurality of radiation-transmissible media situated in said container, parts 3 and 4, and a radiation source, part 6. The plurality of radiation-transmissible media, parts 3 and 4, provide a labyrinthine flow path which captures particles and allows the radiation source to disinfect the fluid stream as described by applicant and detailed by Böhnensieker where referenced. (See Böhnensieker Figures 1-4 and Col. 5 lines 17-44) Examiner notes that the new limitations which distinguish independent Claims 1 and 28 from the claim language of the parent application 16/716995 (Now U.S. Patent No. 11,285,237) appears to be primarily functional language which is anticipated by the plurality of radiation-transmissible media of Böhnensieker which is in the form of non-woven mats of quartz material which is fully capable of the usage described in the independent claims. The new functional limitations also do not structurally distinguish the current claims over the allowed subject matter of the parent U.S. Patent No. 11,285,237. 
(Claims 2-4) The plurality of radiation-transmissible media, parts 3 and 4, comprises quartz media. (See Böhnensieker Col. 1 lines 62-68 and Fig. 1)
(Claim 6, 7, and 12, 18) The plurality of quartz media, parts 3 and 4, comprise generally the same predetermined rectangular shape or polygonal shape and same size. (See Böhnensieker Col. 4 lines 31-37, 62-68 and Figure 1)
(Claim 8 and 9) Said predetermined shape is a solid shape as seen in Figure 1.
(Claim 10 and 11) Said radiation source UV emitter, part 6, is an ultraviolet radiation source.
(Claim 14) The quartz media, parts 3 and 4, are selected appropriately to the application.
(Claim 20) The radiation-transmissible media is adapted to slow a velocity of the fluid stream.  (See Böhnensieker Col. 5 lines 17-44)
(Claim 23)The container, part 22, is a one-piece construction that houses both the radiation transmissible media, parts 3 and 4, and the radiation source, part 6, As seen in Figures 1-4.
(Claim 24) The container, part 22, is adapted to receive the radiation-transmissible media, parts 3 and 4, with supports, parts 9 and 10, and a second member, part 8, supports the radiation source, part 6. (See Böhnensieker Figure 2)
(Claim 25) Radiation source, part 6, is located upstream of the radiation-transmissible media, part 3, and downstream of the radiation-transmissible media, part 4. (See Böhnensieker Figure 2)
(Claim 27) Quartz is substantially transparent to light. (See Böhnensieker Col. 1 lines 62-68)
With regards to Claims 5 and 19:
One layer, can be of zig-zag shape, part 4, and the other layer, part 3, can be flat. Thus comprising quartz media of different predetermined shapes and different dimensions.  (Böhnensieker Col. 4 lines 53-55)
With regards to Claims 15 and 16:
The container is generally planar and lies in a first imaginary plane and the radiation source comprising a plurality of ultraviolet lamps, part 6, are arrayed in a linear patter in a second imaginary plane adjacent to and above said container. As seen in annotated Figure 1 below.

    PNG
    media_image1.png
    464
    1137
    media_image1.png
    Greyscale

A blower, part 21. 
(See Böhnensieker Figure 3)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Böhnensieker (US 4,118,191) as applied in the rejection of Claim 1 above and further in view of Nelsen et al. (US 2005/0000365) as evidenced by ICNS4 NPL detailing the fluorescent properties of Titanium Dioxide.
With regards to Claim 13:
Böhnensieker teaches all of the limitations of Claim 1 as detailed above.
Böhnensieker does not teach that the quartz media, parts 3 and 4, are coated or doped with a fluorescent material. 
Nelsen teaches coating a filter material with titanium dioxide. (See Nelsen Paragraph 48)
ICNS4 gives evidence that titanium dioxide is a fluorescent material. (See Abstract)
Böhnensieker discloses the claimed invention except for coating the filter material or quartz media with a fluorescent material such as titanium dioxide. Nelsen teaches that it is known to coat filter material with titanium dioxide which is used as a photocatalyst for increasing the kill rate of UV light. It would have been obvious to one having ordinary skill in the art at the time the invention was made to coat the quartz media of  Böhnensieker as taught by Nelsen, since Nelsen states at Paragraph 48 that such a modification would reduce odors and remove any volatile organic compounds.
Claims 21 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Böhnensieker (US 4,118,191) as applied in the rejection of Claim 1 above and further in view of Owesen (US 5,891,399).
With regards to Claims 21:
Böhnensieker teaches:
All of the limitations of Claim 1 as detailed above.
The container is generally planar and lies in a first imaginary plane and the radiation source comprising a plurality of ultraviolet lamps, part 6, are arrayed in a linear patter in a second imaginary plane adjacent to and above said container. As seen in annotated Figure 1 below.
The radiation-transmissible media, parts 3 and 4, provide a labyrinthine flow path which captures and allows the radiation source to disinfect the fluid stream as described by applicant and detailed by Böhnensieker where referenced.
(See Böhnensieker Figures 1-4 and Col. 5 lines 17-44)

    PNG
    media_image1.png
    464
    1137
    media_image1.png
    Greyscale

A blower, part 21. 
(See Böhnensieker Figure 3)
Böhnensieker does not teach:
That the system is mobile.
Böhnensieker discloses the claimed invention except for Böhnensieker does not teach that the system is mobile. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the system mobile, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).
Owesen teaches:
A mobile room air cleaner which utilizes a UV cleaned filter. 
(See Owesen Figure 1)
A high volume fan, part 16.
A controller, part 51.
Böhnensieker discloses the claimed invention except for the system is not mobile. Owesen teaches that it is known to have a mobile system with a UV cleaned filter like the system of Böhnensieker. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the filter system, part 22, of Böhnensieker in the housing, part 11, of Owesen, since Owesen states at column 1 lines 54-63 that such a modification would allow the filter to be placed in a room in the manner of an article of furniture.
With regards to Claim 26:
Böhnensieker in view of Owesen teaches all of the limitations of Claim 21 as detailed above.
Böhnensieker does not teach a mobile housing.
Owesen teaches a mobile housing with a locator frame, part 12.
(See Owesen Col. 5 lines 12-65)
Böhnensieker discloses the claimed invention except for the system is not mobile. Owesen teaches that it is known to have a mobile system with a UV cleaned filter, part 31, similar to the filter system, part 22, of Böhnensieker. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the filter system, part 22, of Böhnensieker in the housing, part 11, of Owesen, since Owesen states at column 1 lines 54-63 that such a modification would allow the filter to be placed in a room in the manner of an article of furniture.
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776